Citation Nr: 0431191	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased (compensable) rating for anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from March 1970 to March 1972.  
The veteran reports subsequent service when his National 
Guard unit was activated from December 1990 to May 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Salt Lake 
City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2003, the veteran testified 
at a Travel Board hearing before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  First, VA has a duty 
to notify the veteran and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  
Additionally, the VA's duty to assist the veteran includes 
informing him of which evidence VA will provide and which 
evidence claimant is to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

The veteran was sent not a letter with regard to the 
directives of the VCAA.  Accordingly, the agency of original 
jurisdiction (AOJ) should undertake the appropriate actions 
to ensure that the directives of VCAA have been followed as 
to the issues remaining on appeal.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (invalidated, in part, the Board's 
regulatory development authority).  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, the veteran must submit that 
evidence to the AOJ.  

In conjunction with his claim for an increased rating, the 
veteran was afforded an examination in April 2002.  The 
physician determined that the veteran's anxiety disorder had 
resolved, but he currently suffered from major depression, 
recurrent, moderate to severe.  The physician noted that this 
was a new diagnosis, but did not indicate if it was related 
to the former diagnosis.  

In the June 2002 rating decision, the RO denied an increased 
rating on the basis that the veteran's anxiety disorder had 
resolved.  

In August 2003, the veteran testified at a personal hearing.  
At that time, he stated his current symptoms.  The Board 
notes that the veteran generally contends that his currently 
diagnosed psychiatric disorder is related to the previous 
diagnosis or is a recharacterization of the previous 
diagnosis.  In addition, he reported that he received regular 
treatment from his private physician, Dr. C.J., of Layton, 
Ohio.  

The Board finds that the physician who performed the April 
2002 examination, or, if unavailable, another physician, 
should be requested to opine as to whether the currently 
diagnosed major depression is related to the previously 
diagnosed anxiety disorder.  The etiology of the major 
depression should be indicated.  If the major depression is 
not related to the prior diagnosis of anxiety disorder, the 
physician should so state.  

The veteran's records from Dr. C.J. from 2000-2001 have been 
obtained, but there are no subsequent records.  The veteran's 
medical records pertaining to psychiatric treatment from 2001 
onward should be requested from this physician.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).


Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is 
any additional evidence supporting his 
position as to the issue on appeal, he must 
submit that evidence to the AOJ.  

2.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

3.  The AOJ should request the records of Dr. 
Craig Julien, Ste. 6, 2084 Robins Drive, 
Layton, Utah  84041, pertaining to the 
veteran's psychiatric treatment from 2001 
onward.  Those records should be associated 
with the claims file upon receipt.  

4.  The RO should request that the VA 
physician who performed the April 2002 
examination, if available provide an addendum 
to the April 2002 medical report. (If, and 
only if that physician is unavailable should 
the veteran be scheduled for a new VA 
psychiatric examination to determine the 
current severity of his service-connected 
anxiety disorder.)  The examiner should opine 
as to whether the currently diagnosed major 
depression is related to the previously 
diagnosed anxiety disorder.  The etiology of 
the major depression should be indicated.  If 
the major depression is not related to the 
prior diagnosis of anxiety disorder, the 
physician should so state.  

5.  If the benefits sought on appeal remain denied, 
the veteran and his representative should be 
provided with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of all 
relevant actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the January 2003 
statement of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


